Citation Nr: 0527756	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-21 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
choroideremia.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969 and from August 1969 to July 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim for a rating 
higher than 10 percent for his bilateral choroideremia.  In 
January 2004, the Board remanded the claim for additional 
development, including a new VA examination as to the 
severity of his bilateral choroideremia.  That development 
has taken place, and the Board will therefore decide the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2004, while this claim was in remand status, the 
veteran filed a claim for service connection for post-
traumatic stress disorder (PTSD), but no action has been 
taken on this claim.  This matter is therefore referred to 
the RO for appropriate consideration and/or development.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran's bilateral choroideremia 
causes concentric contraction of his visual field to between 
30 and 45 degrees in both eyes, but does not cause 
compensable impairment of visual acuity, pain, or result in 
rest-requirements or episodic incapacity.


CONCLUSION OF LAW

The criteria have been met for an evaluation of 30 percent, 
but no higher, for bilateral choroideremia.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.76a, 4.84a, Diagnostic 
Codes 6005, 6009, 6079, 6080 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's December 2001 letter preceded its initial 
adjudication of the veteran's claim in March 2002.  However, 
this letter was deficient in that it explained the 
requirements for establishing entitlement to service 
connection rather than an increased rating, and the latter 
was the relevant issue on appeal.  The December 2001 letter 
therefore did not comply with the first element of the notice 
requirement.  Nevertheless, because subsequent VA 
correspondence and adjudications remedied this deficiency, 
and this letter and the other documents complied with the 
remaining elements of the notice requirement, the veteran was 
not prejudiced by not receiving VCAA notification as to the 
first element prior to the RO's initial adjudication of his 
claim.  See generally Mayfield (discussing prejudicial error 
analysis).

Specifically, the AMC's January 2004 letter correctly 
informed the veteran that order to establish entitlement to 
an increased rating for his bilateral choroideremia, the 
evidence had to show that this disorder had gotten worse.  
Moreover, the Analysis section of the October 2002 SOC 
indicated that the veteran had to show this condition had 
worsened, as did the Reasons and Bases section of the July 
2005 SSOC.  In addition, the December 2001 and January 2004 
letters listed various types of information the veteran could 
submit to support his claim and the respective 
responsibilities of VA and the veteran in obtaining 
additional evidence.  Further, the RO's December 2001 letter 
stated: "[T]ell us about any additional information or 
evidence that you want us to try to get for you," and, 
"[S]end us the evidence we need as soon as possible," and 
the AMC's January 2004 letter stated: "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  Thus, the RO's and AMC's 
letters, SOC, and SSOC substantially complied with the all of 
the elements of the VCAA's notice requirement, and 
essentially cured the error in the December 2001 letter 
regarding the first element of the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.  

Moreover, VA obtained all identified treatment records, 
except for those of Dr. "M.," which the veteran indicated 
in his May 2004 fax to the Board had been destroyed.  See 
38 C.F.R. § 3.159(c)(1) (2005) (follow-up request for private 
treatment records not required if response to initial request 
indicates that records sought do not exist).  As directed by 
the Board, the AMC afforded the veteran a new VA examination 
as to the severity of his bilateral choroideremia.  There is 
no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for a bilateral choroideremia in July 1970 and he 
did not appeal this evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's eye disorder is rated under 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6005 (2005), applicable to choroiditis.  
Under DC 6009, choroiditis and other listed disorders, in 
chronic form, are to be rated from 10 to 100 percent for 
impairment of visual acuity, field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
10 percent during continuance of active pathology.  The 
November 2004 VA clinic note stated that the veteran's 
clinical picture did not generally fit choroideremia, 
diagnosing him with congenital stationary night blindness and 
high myopia without myopic degeneration, and noting that the 
night blindness was atypical in light of the full visual 
fields shown at the August 2004 VA examination testing.  
However, while the August 2004 tests showed close to normal 
20/30 vision bilaterally, there was significant concentric 
contraction of the visual field of the veteran's eyes, as 
described below.  Moreover, choroideremia does in fact cause 
night blindness as well as progressive constriction of visual 
fields.  See Stedman's Medical Dictionary, 27th ed. at 344.  
Consequently, the Board will analyze the veteran's bilateral 
choroideremia under 38 C.F.R. § 4.84a, DC 6080 (2005), 
applicable to concentric contraction of visual field.

38 C.F.R. § 4.76a (2005) explains the manner in which the 
extent of contraction visual fields is determined.  First, 
the extent of remaining visual fields is recorded in each of 
the eight 45 degree principal meridians.  Table III provides 
the normal visual field extent at each of the eight 
meridians, from which the numbers indicated on the veteran's 
visual field test are subtracted.  The degrees lost in each 
meridian are then added together to determine the total 
degrees lost, and the sum is subtracted from 500, with this 
number representing the total remaining degrees of visual 
field.  This number is divided by eight, with the result 
representing the average contraction for rating purposes.  
The table below reflects the values indicated on the August 
2004 VA examination visual field test and calculations 
performed pursuant to 38 C.F.R. § 4.76a (2005).


Right Eye (OD)
Left Eye (OS)
Temporally
48 (85-37)
40 (85-45)
Down Temporally
45 (85-40)
50 (85-35)
Down
25 (65-40)
35 (65-30)
Down Nasally
10 (50-40)
15 (50-35)
Nasally
15 (60-45)
25 (60-30)
Up Nasally
25 (55-30)
25 (50-30)
Up
22 (45-23)
20 (45-25)
Up temporally
30 (55-25)
20 (55-35)
Total Degrees Lost
220
230
Total Remaining 
degrees of visual 
field
280 (500-220)
230 (500-230)
Average contraction 
for rating purposes
35 (280/8)
33.5 (230/8)

Under DC 6080, where concentric contraction of the visual 
field is to 45 degrees but not to 30 degrees bilaterally, a 
30 percent rating is warranted.  Thus, the veteran's 35 and 
33.5 average contraction in his right and left eye visual 
fields, respectively, entitles him to a 30 percent rating.  
He is not, however, entitled to a higher rating under DC 6080 
because he does not have concentric contraction to 5 degrees 
bilaterally, or between 5 and 15 degrees bilaterally, the 
only readings that provide for higher ratings under DC 6080.

Nor is the veteran entitled to a higher rating under any of 
the other criteria under 38 C.F.R. § 4.84a, DCs 6005 and 6009 
or any other potentially applicable diagnostic code.  The 
August 2004 VA eye examination and the October 2004 private 
eye examination did not indicate that there were any rest-
requirements for the veteran's eye disorder, and the November 
2004 VA eye clinic note specifically stated that there was no 
rest-requirement for this disorder.  In addition, the veteran 
complained only of poor night vision at the August 2004 and 
October 2004 examinations and at the November 2004 eye clinic 
visit, and did not complain of pain, and the November 2004 
clinic note stated that there was no pain for this disorder.  
The November 2004 VA eye clinic note did state that there was 
episodic incapacity, such as inability to see and function in 
dim light and dark conditions.  However, as noted, the doctor 
attributed this episodic incapacity to congenital stationary 
night blindness, not bilateral choroideremia.  Moreover, at 
the August 2004 VA examination and November 2004 VA eye 
clinic visit, the veteran's best corrected distance vision 
was 20/30 in both eyes, and at the October 2004 private eye 
examination, it was 20/40 in both eyes.  As even the 20/40 
vision in both eyes would only entitled the veteran to a 
noncompensable rating under DC 6079 for impairment of visual 
acuity, this consideration as well does not warrant a higher 
rating.

Finally, there is no basis for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2005), as the veteran has not 
required hospitalization for the disability at issue, much 
less frequently, and there is no indication in the record 
that the average industrial impairment from the disability is 
in excess of that contemplated by the assigned evaluation or 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's bilateral 
choroideremia causes concentric contraction of his visual 
field to 35 degrees in his right eye and 33.5 degrees in his 
left eye, warranting a rating of 30 percent, but no higher, 
for concentric contraction of bilateral visual fields to 45 
degrees but not to 30 degrees under DC 6080.  Moreover, the 
preponderance of the evidence reflects that he is not 
entitled to a higher rating under any other potentially 
applicable diagnostic code or based on any other factor.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for an increased rating is granted 
to the extent indicated.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).



	(CONTINUED ON NEXT PAGE)





ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 30 percent, but no 
higher, is granted for bilateral choroideremia.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


